COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS


                                                 §                No. 08-20-00002-CV

  IN THE MATTER OF THE ESTATE                    §                   Appeal from the

  OF                                             §             County Court at Law No. 2

  REVY L. WHARTON.                               §              of Midland County, Texas

                                                 §                    (TC# P18584)



                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

judgment. We therefore reverse the judgment of the court below and remand the cause for further

proceedings in accordance with this Court’s opinion. We further order that Appellant recover

from Appellee all costs of this appeal, for which let execution issue. This decision shall be

certified below for observance.

       IT IS SO ORDERED THIS 27TH DAY OF AUGUST, 2020.


                                              MICHAEL MASSENGALE, Visiting Justice

Before Rodriguez, J., Palafox, J., and Massengale, J. (Visiting Justice)
Massengale, J. (Visiting Justice), sitting by assignment